I concur with Mr. Justice WIEST in ordering issuance of the writ. While *Page 678 
it is true that the same words, so far as pertinent here, are found in Act No. 403, Pub. Acts 1913 (2 Comp. Laws 1929, § 6860), and in the subsequent amendment thereto by Act No. 141, Pub. Acts 1933 (Comp. Laws Supp. 1940, § 6860 [Stat. Ann. § 14.761]), it would result in a failure to carry out the legislative intent if those words were given the same purport or limitation in the 1933 act as when used in the 1913 act. The pertinent portion of each act reads:
"The State board of pharmacy is authorized and required to issue a certificate to any person as a registered pharmacist * * * who has been an assistant druggist twenty-five years lastpast."
While the italicized words are identical in the two acts, in a statute of this character, they should be held to be of an entirely different purport. In the earlier act these words fixed a time limitation of "twenty-five years last past" prior to 1913; but as used in the later act they fixed a period of "twenty-five years last past" prior to 1933. The words are the same, but the meaning entirely different.
In Wade v. Farrell, 270 Mich. 562, 567, we quoted approvingly the following: "When a statute continues a former statute law, that law common to both acts dates from its first adoption." But in the Wade Case vested rights were involved. In the instant case no vested rights are involved. Instead, the legislature was providing that persons with certain qualifications were entitled to certificates as registered pharmacists. In the 1913 act the requisite period of experience was "twenty-five years last past" prior to the 1913 act; but, as noted above, in the 1933 act the period of "twenty-five years last past" was plainly the specified period next preceding the act of 1933. Therefore it cannot be said the later statute "continues the former statute law." *Page 679 
So construing the statute, we hold that petitioner is entitled to the writ as prayed. If necessary it will issue. No costs are awarded.
BUSHNELL, CHANDLER, and BUTZEL, JJ., concurred with NORTH, J.